DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As stated in the transmittal letter on January 28, 2021, the information disclosure statement filed on January 28, 2021 is a substitute with additional information on one of the references of the one filed on November 17, 2020. 
Therefore, the form on November 17, 2020 is not being considered as all of the information in that form is found on the form on January 28, 2021 which was considered. 

Allowable Subject Matter
Claims 1-32 are allowed.
Regarding Claim 1:
A method performed by network apparatus for a communication network in which communication resources are dynamically partitioned into a plurality of slices, each slice having at least one associated network-level performance requirement, the method comprising: 
receiving a request comprising information from which at least one network-level performance requirement can be identified for a slice instance to which the request relates; 

translating, from the at least one network-level performance requirement for the slice instance, to at least one associated cell-level resource requirement; 

determining whether to admit the slice instance based on the at least one cell-level resource requirement translated from the associated at least one network-level performance requirement; and 

when the determination is to admit the slice instance, providing, to a scheduler function, information identifying at least one cell-level resource requirement for the slice instance to be admitted.

Regarding Claim 14:
A method performed by network apparatus for a communication network in which communication resources are dynamically partitioned into a plurality of slices, the method comprising: 

determining, for each of a plurality of slice instances, a respective deadline for delivery of a data packet, based on at least one cell-level resource requirement associated with that slice instance, wherein the at least one cell-level resource requirement is based on at least one network-level performance requirement associated with that slice instance; and 

allocating communication resources to the slice instances in order of their respective deadlines, starting from the slice instance having the earliest deadline.

The claims are allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kucera (US 2021/0084523) teaches in ¶ [0098]:
[0098] Basically, after defining the QoS requirements, the corresponding parameters are translated into a selection of a suitable transport-layer protocol which on its own belongs to a network slice.

However, this is different than “translating, from the at least one network-level performance requirement for the slice instance, to at least one associated cell-level resource requirement; determining whether to admit the slice instance based on the at least one cell-level resource requirement translated from the associated at least one network-level performance requirement” as required by the independent claim 1, and “determining, for each of a plurality of slice instances, a respective deadline for delivery of a data packet, based on at least one cell-level resource requirement associated with that slice instance, wherein the at least one cell-level resource requirement is based on at least one network-level performance requirement associated with that slice instance; and” as required by independent claim 14.
Andrews (US 2021/0037544) teaches in [0032]:
[0032] An operator may translate application-level requirements for the flows in a slice into the high-level slice performance parameters using a quality of experience (QoE) scheduler in an access stratum sublayer that maps flows to radio bearers (e.g., data radio bearers (DRBs)) and which specifies the quality of service (QoS) parameters for each DRB. Radio bearers, such as DRBs, may carry, for example, user data to and/or from user equipment (UEs)/STAs. A flow, such as a QoS flow, may comprise a guaranteed bit rate (GBR) flow or a non-GBR flow. A DRB may comprise a flow, or a DRB may comprise multiple flows.

However, this is different than “translating, from the at least one network-level performance requirement for the slice instance, to at least one associated cell-level resource requirement; determining whether to admit the slice instance based on the at least one cell-level resource requirement translated from the associated at least one network-level performance requirement” as required by the independent claim 1, and “determining, for each of a plurality of slice instances, a respective deadline for delivery of a data packet, based on at least one cell-level resource requirement associated with that slice instance, wherein the at least one cell-level resource requirement is based on at least one network-level performance requirement associated with that slice instance; and” as required by independent claim 14.

Andrews (US 2020/0029242) teaches in ¶ [0029]:

[0029] The QoS translator 212 is configured to send per-slice QoS constraint data 240 to a MAC scheduler, e.g., MAC scheduler 222(N) over an F1 air interface, e.g., F1 air interface 230(N). In some implementations, the per-slice QoS constraint data 240 takes the form of a slice identifier, a QoS parameter identifier and a per-slice constraint value. In some implementations, the per-slice QoS constraint data 240 also includes a min/max flag value indicating whether the per-slice constraint value represents a maximum allowed value or a minimum allowed value.

However, this is different than “translating, from the at least one network-level performance requirement for the slice instance, to at least one associated cell-level resource requirement; determining whether to admit the slice instance based on the at least one cell-level resource requirement translated from the associated at least one network-level performance requirement” as required by the independent claim 1, and “determining, for each of a plurality of slice instances, a respective deadline for delivery of a data packet, based on at least one cell-level resource requirement associated with that slice instance, wherein the at least one cell-level resource requirement is based on at least one network-level performance requirement associated with that slice instance; and” as required by independent claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419